Title: From Thomas Jefferson to Mountjoy Bayly, 5 January 1804
From: Jefferson, Thomas
To: Bayly, Mountjoy


               
                  Sir 
                  Washington Jan. 5. 03. [i.e. 1804]
               
               The information first recieved as to the bed of Sulphur at Genesee was certainly such as to interest the government and make it our duty to enquire into it. this has been done. the result is that there is at the spring not more than a ton of sulphur formed, and that this is probably the deposit of ages, so that the quantity deposited annually would be no object at all. this information being from actual examination, we do not think it an object for the government to intermeddle with: at the same time we give you just credit for the readiness you have shewn to accomodate the public with the purchase, had it been expedient for them to buy. Accept my salutations & good wishes.
               
                  Th: Jefferson 
               
            